The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.
 
Claims 1 and 19 are objected to because of the following informalities:  
	in line 22 of claim 1 and line 26 of claim 19, --are-- should apparently be inserted before “moved”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins (US 3,208,616) in view of Stewart et al (US 5,964,566), Oury et al (US 4,624,357) and Guntert, Jr. et al (US 6,293,689), all previously cited.
Haskins shows a mobile dry bulk material transfer system, which could clearly be used for “oilfield material”, comprising:
a mobile oilfield material transfer unit comprising a chassis 10 and an erecting mast assembly 9 having a mast 16 movably connected with the chassis and an actuator system 44 coupled with the mast and with the chassis for moving the mast between a horizontal position and a vertical position (Fig. 1);
a first conveyor assembly 24 configured to be coupled with the mast and moveable between the horizontal position and the vertical position, wherein the first conveyor assembly comprises a first conveyor 30, an inlet 33, and an upper discharge portion 31, wherein the first conveyor is configured to move material from the inlet to the upper discharge portion (Fig. 9); and
a second conveyor assembly 35 including a second conveyor 36 having a horizontal section configured to move the material toward the inlet of the first conveyor assembly when the first conveyor assembly and the mast are moved to the vertical position (Fig. 5), wherein the horizontal section comprises a plurality of ramps 56 configured to provide access to one or more oilfield material delivery vehicles, and an inlet opening (exposed portion of auger 36 between floor portions 38; see Fig. 1, col. 3:31-39 and col. 4:57-65) configured to receive the oilfield material from the one or more oilfield material delivery vehicles when the one or more oilfield material delivery vehicles are driven onto the ramps.
Haskins shows that the horizontal section of the second conveyor assembly, rather than an inclinable section connected to the horizontal section, moves the material toward the inlet of the first conveyor assembly when the first conveyor assembly and the mast are moved to the vertical position, and further shows only one rather than a plurality of inlet openings to receive the material from the material delivery vehicles when the material delivery vehicles are driven onto the ramps. 
Stewart shows that is well known to provide a portable drive-over bulk material conveyor system with a conveyor assembly including a conveyor having a horizontal section and an inclinable section connected to the horizontal section and configured to move the material toward a discharge outlet of the conveyor (Fig. 7), and a plurality of inlet openings 32, 36 to receive the material from material delivery vehicles when the delivery vehicles are driven onto ramps 12 of the horizontal section (Fig. 1).
It would have been obvious for one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the apparatus of Haskins by providing the second conveyor thereof with an inclinable section connected to the horizontal section and configured to move the oilfield material toward the inlet of the first conveyor assembly when the first conveyor assembly and the mast were moved to the vertical position, and by providing the horizontal section with a plurality of inlet openings configured to receive the oilfield material from the one or more oilfield material delivery vehicles when the one or more oilfield material delivery vehicles were driven onto the ramps, as taught by Stewart, as the former would allow material to be introduced to the first conveyor at a higher elevation and the latter would provide additional unloading options.
However, Haskins as so modified does not show the inclinable section of the second conveyor to be pivotably connected to the horizontal section so as to be foldable into a stowed position within the chassis, or to comprise a telescoping neck configured to extend from a housing of the inclinable section to couple with the inlet of the first conveyor assembly when the first conveyor assembly and the mast are moved to the vertical position and to retract into the housing of the inclinable section when the first conveyor assembly and the mast moved to the horizontal position, wherein the telescoping neck comprises a belt at least partially disposed within the housing of the inclinable section, and wherein the belt is configured to straighten under tension when the telescoping neck is fully extended from the housing of the inclinable section and to collapse when the telescoping neck is retracted into the housing of the inclinable section.
The examiner notes that it is generally well known to construct transportable conveyors, or portions thereof, in a folding and/or telescopic manner to provide a compact storage or transport position while allowing an extended use or operating position.
Guntert, Jr. shows an aggregate (bulk material) trailer A having a conveyor assembly comprising a horizontal section 23/25/27 and an inclinable section 20 for receiving material from the horizontal section and moving it to an inlet of a receiving hopper (Figs. 1A-B and 4D) and which is pivoted relative to the horizontal section so as to be foldable into a stowed position within the chassis (Fig. 4C; col. 9:58 to col. 10:10).
Oury shows a telescopic conveyor 12 on a vehicle, the conveyor comprising a telescoping neck (outer section 138 of telescoping boom 12) configured to extend from a housing (inner section 134 and/or 136 of the boom), wherein the telescoping neck comprises a belt 14 at least partially disposed within the housing, and wherein the belt is configured to straighten under tension when the telescoping neck is fully extended from the housing and to collapse when the telescoping neck is retracted into the housing of the inclinable section, as described in col. 4:57 to col. 6:59.
As such, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to have additionally modified the apparatus of Haskins by pivotably connecting the inclinable section of the second conveyor to the horizontal section so as to be foldable into a stowed position within the chassis, and by providing the inclinable section of the second conveyor with a telescoping neck configured to extend from a housing of the inclinable section to couple with the inlet of the first conveyor assembly when the first conveyor assembly and the mast were moved to the vertical position and to retract into the housing of the inclinable section when the first conveyor assembly and the mast moved to the horizontal position, wherein the telescoping neck comprised a belt at least partially disposed within the housing of the inclinable section, and wherein the belt was configured to straighten under tension when the telescoping neck was fully extended from the housing of the inclinable section and to collapse when the telescoping neck was retracted into the housing of the inclinable section, as jointly suggested by the respective teachings of Guntert, Jr. and Oury, to provide a compact storage or transport position of the conveyor while also allowing an extended use or operating position thereof.
Re claim 2, Haskins discloses that the first conveyor comprises a bucket elevator (Figs. 5, 7, 9).
Re claim 3, Haskins shows that the first conveyor and the second conveyor each comprise enclosed oilfield material flow paths.
Re claim 4, when modified in the manner above, the inlet of the first conveyor assembly would obviously be below and proximate to a discharge of the inclinable section of the second conveyor assembly (i.e., consider Fig. 5 of Haskins when modified with the inclined section shown in Figs. 7 and 8 of Stewart).
Re claim 6, the erecting mast assembly of Haskins is configured to be stowed “within the chassis”, as broadly claimed (at least to some extent) when the mast is in the horizontal position (Fig. 1).
Re claim 7, Stewart further discloses that panels 72, 74 can be folded over opening 36 to serve as a cover when the opening is not receiving material from a truck. As such, it would have been obvious to have additionally modified the apparatus of Haskins such that the horizontal section of the second conveyor comprised a plurality of such cover lids, to prevent unwanted oilfield material ingress into a respective inlet opening when the respective inlet opening was not receiving oilfield material from an oilfield material delivery vehicle.
Re claim 8, both Haskins and Stewart show that the inlet openings of the horizontal section of the conveyor receive material from the delivery vehicles under gravity.
Re claims 10-13 and 15-17, the modified apparatus of Haskins would clearly operate to perform the analogous methods steps in the manner claimed.

Claims 5, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins in view of Stewart et al, Oury et al and Guntert, Jr. et al, as applied to claims 1 and 10 above, and further in view of Adam et al (US 3,687,319, previously cited).
Haskins as modified shows the actuator system of the erecting mast assembly to comprise a hydraulic actuator 44 to move the mast between the horizontal position and the vertical position, but the actuator is not configured to actuate mechanical linkages. 
Adams shows a similar system wherein hydraulic actuator 74 is configured to actuate mechanical linkages 61 to move a structure 48 similar to the mast assembly of Haskins between a horizontal position and a vertical position.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to have further modified the apparatus of Haskins by configuring the hydraulic actuator thereof to actuate mechanical linkages to move the mast between the horizontal position and the vertical position, as taught by Adams, for greater leverage when lifting. 
Claim 14 is treated in the same manner.
As claims 19 and 20 are amalgamations of claims 1-3 and 5-8, no further analysis thereof is deemed necessary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brugler and Badicel each show a wheeled chassis having a conveyor for receiving and conveying bulk material along the length thereof to an outlet thereof, wherein the conveyor includes a horizontal section and a pivotable inclinable section configured to be folded into a stowed position within the chassis.

Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

4/28/22